THE THIRTEENTH COURT OF APPEALS

                                    13-17-00451-CV


                  In the Interest of A.M.L. and L.M.R., minor children


                                   On appeal from the
                     24th District Court of Jackson County, Texas
                             Trial Cause No. 15-10-15007


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED.      Costs of the appeal are adjudged against

appellant although she is exempt from payment due to her inability to pay costs.

      We further order this decision certified below for observance.

December 21, 2017